Citation Nr: 0934377	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-16 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.

In August 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

In an October 2007 decision, the Board determined that new 
and material evidence had been received to reopen the claim 
of entitlement to service connection for a left shoulder 
disability, and then denied the reopened claim on the merits.  
In July 2008, the United States Court of Appeals for Veterans 
Claims (Court) granted a motion to partially remand this 
claim on the merits to the Board (while upholding the Board's 
decision to reopen the claim).  In December 2008, pursuant to 
the Court's motion for partial remand, the Board remanded 
this claim on the merits for further evidentiary development.  
The requested development was completed, and the case has now 
been returned to the Board for further appellate action.

In its October 2007 decision, the Board also remanded the 
issue of entitlement to service connection for a back 
disorder to the Appeals Management Center (AMC) in 
Washington, DC for further evidentiary development.  In an 
April 2008 rating decision, the AMC granted service 
connection for degenerative joint disease of the lumbar 
spine.  As that decision represents a full grant of benefits 
sought with regard to this issue, it is no longer a part of 
the current appeal.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

The left shoulder contusion in service was acute and 
transitory; a chronic left shoulder disability was not shown 
in service or for many years thereafter, and the 
preponderance of the evidence indicates that the current left 
shoulder disability is not etiologically related to his 
active service.


CONCLUSION OF LAW

The Veteran's current left shoulder disability was not 
incurred in or aggravated by active service, nor may such be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the ROIC).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in June 2005 and January 2007 letters, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The 
January 2007 letter also advised the Veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  The 
case was last adjudicated in January 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records, and hearing 
testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by testifying at a hearing 
and by providing written argument regarding his claim.  Thus, 
he was provided with a meaningful opportunity to participate 
in the claims process and has done so.  Any error in the 
sequence of events or content of the notices is not shown to 
have any effect on the case or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).



Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of entitlement to service 
connection, there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service 
connection for a left shoulder disability.  Specifically, he 
argues that his current left shoulder disability is the 
result of a left shoulder injury sustained while skiing 
during active service.  In addition, he contends that he has 
had left shoulder pain ever since his time in service.  After 
careful consideration of all procurable and assembled data, 
the Board finds that service connection for a left shoulder 
disability is not warranted.

At his October 1952 service entrance examination, the 
Veteran's upper extremities were evaluated as normal.  A 
February 1954 service treatment record noted that the Veteran 
suffered a bruised left shoulder while skiing.  He was 
prescribed heat and medication for five days.  At his 
November 1954 service separation examination, the Veteran's 
upper extremities were evaluated as normal, and it was noted 
that he had no complaints of a medical nature at that time.

Private treatment records dated from 1986 through January 
2004 reflect the diagnosis and treatment of left shoulder 
pain, left rotator cuff tendonitis, and left 
acromioclavicular (AC) joint arthritis.  In May 1992, it was 
noted that the Veteran had hurt his left shoulder at work six 
weeks prior, and he was assessed with left AC joint 
synovitis.  In August 1992, it was noted that, in April 1992, 
the Veteran lifted something out to his side while at work 
and felt a snap in his left shoulder, leading to lost 
strength and persistent pain.  In October 1992, it was noted 
that the Veteran aggravated his left shoulder ten days prior 
while mowing his lawn.  In January 2004, it was noted that 
the Veteran aggravated his left shoulder three weeks prior 
when he fell while cleaning his rain gutters.

VA treatment records dated from October 2004 through November 
2006 document the Veteran's complaints of left shoulder pain 
and limited range of motion, and note a history of severe 
degenerative joint disease in his left shoulder (treated with 
nonsteroidal anti-inflammatory drugs) as well as a left 
shoulder rotator cuff tear.  In October 2004, it was noted 
that the Veteran had difficulty raising his left arm and that 
he had left shoulder impingement.  In April 2006, the Veteran 
reported that his left shoulder rotator cuff problems started 
when he was in the military.  In May 2006, an MRI of his left 
shoulder revealed a full thickness tear involving the 
supraspinatus tendon and degenerative changes involving the 
AC joint.  In October 2006, the Veteran reported that he had 
had problems with his left shoulder in service and that his 
arm had been put in a sling at that time.  In November 2006, 
a bone scan led to a diagnosis of left shoulder impingement 
syndrome with AC joint arthrosis.

At his August 2007 Travel Board hearing, the Veteran 
described the injury he sustained to his left shoulder while 
skiing in service in February 1954.  He testified that his 
left shoulder was still giving him trouble when he separated 
from service.  He stated that he went to a private 
rheumatologist for left shoulder pain in the 1970's, but 
these records have since been destroyed.  He acknowledged 
that none of his physicians had ever offered an opinion 
linking his left shoulder condition to his military service.  
He also acknowledged that he could have reinjured his left 
shoulder after service, but stated that he could not remember 
anything specifically.

A February 2008 VA MRI report of the Veteran's left shoulder 
noted that the Veteran had a history of left shoulder pain 
for more than 25 years, and revealed advanced degenerative 
changes involving the AC joint.

Pursuant to the Board's December 2008 remand, the Veteran 
underwent a VA orthopedic examination in January 2009.  The 
examining physician documented his review of the claims file 
and noted that the Veteran's November 1954 service separation 
examination was normal with regard to his upper extremities.  
The Veteran described his history of sustaining an impact 
injury to his left shoulder in 1954 while in service.  He 
stated that he had been prescribed an arm sling and pain 
medication following this injury, then went on convalescent 
leave for two weeks for his left shoulder pain, and then 
performed light duty assignments for three to four weeks 
before returning to full duty assignments.  He contended that 
he continued to have persistent pain in his left shoulder 
joint after his discharge from service.  The Veteran also 
reported that he had slipped on a ladder and fell on his left 
shoulder in the early to mid 1980's, which led to treatment 
from a private physician.  


After reviewing the claims file and thoroughly examining the 
Veteran's left shoulder, the VA examiner opined that the 
Veteran's current left shoulder disorder was at least as 
likely as not due to a post service injury and was not due to 
his military service.  While the medical evidence of record 
does not contain documentation of the Veteran falling on his 
left shoulder in the 1980's, it does confirm that the Veteran 
sustained several injuries to his left shoulder after 
service, to include while lifting something at work in April 
1992, mowing his lawn in September 1992, and falling while 
cleaning his rain gutters in December 2003.  The January 2009 
VA examiner rendered his medical opinion with the knowledge 
that the Veteran sustained injury to his left shoulder after 
his discharge from military service.

While the Veteran contends that that he has experienced left 
shoulder pain ever since his time in service, the Board 
concludes that this contention is not supported by the other 
evidence of record and is not credible.  The record does 
establish that he suffered a contusion to the left shoulder 
in service and was told to apply heat and take medication for 
five days.  He underwent a separation examination nine months 
later where his upper extremities were found to be normal and 
the examiner stated that there were "no complaints of a 
medical nature at time of examination."  The Veteran 
reported that post service he was treated in the 1970's, 
which is approximately 20 years after his discharge from 
service.  Thereafter, private treatment records dating from 
1986 to 1994 revealed complaints of right shoulder pain in 
1988, but no complaints concerning the left shoulder until 
May 1992, when he reported an injury to that shoulder at work 
six weeks previously.  Thus, the medical evidence fails to 
reflect left shoulder complaints or a chronic left shoulder 
condition until many years after his discharge from service. 

Additionally, while some of the aforementioned VA treatment 
records suggest a link between the Veteran's current shoulder 
disability and his military service, 
such statements were based upon the Veteran's own reports 
regarding his medical history.  As the history of continuing 
symptoms since service is not credible, medical opinions 
based on such reported history are therefore not probative.  
See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
Veteran that have been found to be inaccurate, or because 
other facts present in the record contradict the facts that 
formed the basis for the medical opinion).

To the extent that the Veteran himself believes that there is 
a medical nexus between his current left shoulder disability 
and his military service, it is now well established that lay 
persons without medical training, such as the Veteran, are 
not competent to opine on matters requiring medical 
expertise, such as the etiology of orthopedic disabilities.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions); see also see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) 
(noting general competence to testify as to symptoms but not 
to provide medical diagnosis).  

In sum, the Board finds that the preponderance of the 
competent and probative evidence shows that a chronic left 
shoulder disability was not shown in service or for many 
years thereafter, and has not been shown by competent and 
probative medical evidence to be etiologically related to his 
active service.  Accordingly, service connection for a left 
shoulder disability is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to service connection for a left shoulder 
disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


